Citation Nr: 0827900	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-35 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for legal entitlement to Department of Veterans 
Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The appellant claims that he had World War II service with 
the U.S. Armed Forces in the Philippines. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Following the issuance of the latest supplemental statement 
of the case, the appellant submitted a letter that has not 
yet been considered by the RO.  In this letter he relates his 
membership in several veterans' groups, which is not 
pertinent to the issue on appeal.  Moreover, he has made such 
statements before, which have been considered by the RO.  
Thus, this evidence is not pertinent and need not be 
considered by the RO.  See 38 C.F.R. § 20.1304(c) (2007). 
Accordingly, the claim will be considered on the current 
record.


FINDINGS OF FACT

1.  In a May 2004 decision, the Board determined that new and 
material evidence had not been received to reopen a claim to 
establish basic eligibility for VA benefits.  The appellant 
did not appeal that decision and it is final.

2.  Evidence received since the May 2004 Board decision is 
cumulative and redundant for the claim of basic eligibility 
for VA benefits, and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's May 2004 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1104 (2007).

2.  New and material evidence has not been received since the 
Board's May 2004 denial, and the claim of claim of basic 
eligibility for VA benefits is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  VA should consider the bases for the final denial 
and the notice letter must describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In a letter dated in August 2006, the RO informed the veteran 
that he had been previously been denied legal entitlement to 
VA benefits by prior and final rating decisions because the 
evidence of record failed to show that he served with the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces.  The 
letter clearly conveyed to the veteran that in order to 
reopen the claim, he must submit evidence showing that he had 
such service.  The letter also described what evidence would 
qualify as new and material. Accordingly, the RO properly 
informed the veteran of the reasons for the prior and final 
denial and of what evidence would be necessary to establish 
his application to reopen.  

In the August 2006 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain 
medical records and that the appellant submit any evidence 
pertinent to his claim.  In September 2006, the veteran 
responded to this letter stating that he had no other 
information or evidence to give VA to substantiate his claim.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that the claim is not reopened, and hence no rating or 
effective date will be assigned.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006)

VA has not obtained the appellant's service treatment or 
personnel records because it has been determined by the 
Service Department that he does not have recognized service; 
thus, no such records exist.  He has not received any VA 
medical treatment and there is no indication of any pertinent 
records outstanding in the custody of a Federal agency.  The 
Board notes that the appellant submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) for 
outpatient treatment in 1986 at the Benguet General Hospital 
and that no action was taken on this submission.  
Nonetheless, no harm results to the appellant in this regard 
because any such records in the possession of this entity are 
obviously irrelevant to the appellant's veteran status.  See 
38 C.F.R. § 3.159(c)(1).  VA need not obtain a medical 
opinion in this case because that duty applies to claims to 
reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  The appellant has 
submitted evidence in furtherance of attempting to 
substantiate his claim.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Laws and Regulations and Analysis

The record reflects that the veteran's claim for legal 
entitlement to VA benefits was last denied by a Board 
decision dated in May 2004, because the evidence failed to 
show that the veteran had recognized service.  The veteran 
was notified of his right to appeal the decision and did not 
do so.  The decision then became final at the end of the 
statutory time limit.  This claim can only be reopened if new 
and material evidence has been submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The veteran's claim of legal entitlement to VA benefits was 
initially denied in June 1998.  Rating decisions of June 
1999, November 1999, January 2000 and May 2000 continued this 
denial and were never appealed.  

In June 2002 the appellant's claim of legal entitlement to VA 
benefits was last denied by the RO on the grounds that new 
and material evidence had not been received to reopen the 
claim.  He appealed this decision to the Board and in May 
2004, the Board denied the veteran's claim to reopen.  He did 
not pursue further appeals and the decision became final.  
Although the appellant claimed recognized Word War II 
service, the evidence, particularly a Service Department 
finding, did not then show that the appellant had recognized 
service.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

The evidence of record at the time of the May 2004 Board 
decision included numerous affidavits, including joint 
affidavits, from persons who claimed to have served with the 
appellant in the USAFIP, NL during World War II.  One 
affidavit was from a friend who attested to the appellant's 
alleged service and current ailments.  Two family friends 
attested to the appellant's date of birth and an affidavit 
from the appellant outlined his claimed service.  Other 
affidavits were from individuals who claimed to have served 
with the appellant.  Some knew of him as delivering articles 
necessary for U.S. Army troops, other knew him as a civilian 
employee and others knew that he was inducted in to USAFIP, 
NL in January 1944.  Some affidavits did not clearly indicate 
whether the affiants were friends of the appellant or had 
served with him and in come the dates appeared to be typed 
over.  On affiant, identified as an iridologist and a "nurse 
aider" attested to multiple symptoms the appellant had due 
to imprisonment and malnutrition.  Another affiant described 
treatment for disabilities allegedly sustained by the 
appellant when he was a POW.  An April 2003 joint affidavit 
averred that the affiants who knew the veteran post-service 
were aware that he used several different names.  

A certificate showed that the appellant was a civilian 
employee of the U.S. Forces in the Philippines in December 
1943.  A certificate of discharge from the Philippine Army 
dated in March 1945 showed that the appellant wad discharged 
as squad leader in a Philippine Army Unit.  Also included in 
the record were pieces of correspondence from the appellant 
outlining the information he was providing, an outline of 
claimed service and a certification from the Service 
Department that the appellant had no recognized service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the U.S. Armed 
Forces.  The record also included a POW questionnaire, 
indicating that the appellant claimed to have been captured 
in September 1944 and released in October 1944 and records 
from Benguet General Hospital.  Additional evidence included 
a January 1944 certificate of membership from the USAFIP, 
"NL Bolo Unit," a record of receipt for rice dated in 
January 1945 and the appellant's self-reconstructed 
chronology of service.  

In his January 2003 Notice of Disagreement, the appellant 
asserted that he was inducted in to military service with the 
USAFIP, NL in January 1944 and he was discharged without 
being processed and without a serial number for World War II 
recognition or roster.  He stated that he was discharged in 
March 1945.  

Since the May 2004 Board decision, numerous pieces of 
evidence have been submitted, some of which was duplicative 
of evidence previously considered.  The evidence included 1) 
a duplicate diary note, which was previously considered in a 
prior unappealed rating decision; 2) a letter from the 
appellant dated in July 2005, yet again outlining his 
contentions of recognized service and history of mistreatment 
and detainment by the Japanese; 3) an affidavit dated in 
August 1997 authored by a comrade of the appellants detailing 
his knowledge of the appellant's service as a civilian 
employee, which was previously considered by the RO in a 
prior unappealed rating decision; 4) a copy of a June 1998 
POW questionnaire, previously considered in a prior unppealed 
rating decision; 5) a previously submitted and considered 
chronology of his World War II experience from May through 
September 1945, in which he asserts service as a laborer with 
the U.S Army and explains that due to malaria he was 
discharged without the service recognition and issuance of an 
Army serial number; 6) an April 2002 statement claim for 
benefits, previously of record; 7) a certification dated in 
July 2006 from the Benguet Central Hospital regarding the 
veteran's ailments;  8) a "Certificate of Attendance" from 
The American Legion, Philippine Department showing attendance 
at an annual convention in 1996; 9) a certificate of 
discharge from the Philippine Army dated in March 1945 
showing that the appellant wad discharged as squad leader in 
a Philippine Army Unit; which was previously considered in a 
prior and unappealed rating decision; 10) numerous affidavits 
previously considered in prior and unappealed rating 
decisions.  

Although some of the evidence the appellant may have 
submitted may be new, e.g. the Certificate of Attendance from 
the American Legion and a few affidavits, none of the 
evidence is material.  None of it competently relates to the 
unestabished fact that he had recognized service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces.  Although 
the evidence shows that the appellant contributed to the war 
effort in some manner as a civilian, this does not relate to 
qualified service.  Moreover, membership in a veteran's group 
does not support a finding of qualified service.  In this 
regard, it is notable that whether a person is a veteran is a 
question dependent on Service Department certification.  38 
C.F.R. § 3.41(a), (d); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  The submitted documents are not Service Department 
documents, and may not be accepted by VA as proof of 
qualifying service, serving to overcome the adverse service 
certification by the Service Department.  38 C.F.R. § 
3.203(a).  The Service Department certification that the 
appellant had no qualifying service remains controlling.  The 
evidence received since the May 2004 Board decision is not 
new and material and the claim to establish basic entitlement 
for VA benefits may not be reopened.  

ORDER

New and material evidence has not been received to reopen the 
claim for legal entitlement to VA benefits, and the claim is 
not reopened.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


